Case 1:18-cv-00448-DKW-WRP Document 144 Filed 05/20/20 Page 1 of 2         PageID #:
                                  6748



 Michael C. Greenspon, pro se
 1135 Makawao Ave Ste 103 #321
 Makawao, HI 96768
 t (510) 502-2503
 mcg@mauinetworks.com


                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

                             )
 MICHAEL C. GREENSPON,       )             CIVIL NO. 18-00448-DKW-WRP
       Plaintiff,            )
                             )             PLAINTIFF’S MOTION FOR
           vs.               )
                             )             PARTIAL RECONSIDERATION OF
 AIG SPECIALTY INSURANCE CO )              FINAL ORDER 1) GRANTING IN
 F/K/A CHARTIS SPECIALTY     )             PART DEFENDANT’S MOTION
                             )
 INSURANCE CO.; AMERICAN     )             FOR SUMMARY JUDGMENT RE:
 INTERNATIONAL GROUP, INC.;  )             INSURANCE COVERAGE AND 2)
                             )
 PROMMIS SOLUTIONS HOLDING )               DENYING PLAINTIFF’S MOTION
 CORP. N/K/A OLD ALABAMA     )             FOR LEAVE TO AMEND;
 CLOSING CORP.; MCCORRISTON ))             MEMORANDUM; CERTIFICATE
 MILLER MUKAI MACKINNON LLP; )             OF SERVICE.
 DOES 10-30.                 )
                             )
       Defendants.           )             HEARING
                             )
                             )             Date:   ____________________
                             )
                             )             Judge: Hon. Derrick K. Watson
                             )
                             )


 PLAINTIFF’S MOTION FOR PARTIAL RECONSIDERATION OF FINAL
    ORDER 1) GRANTING IN PART DEFENDANT’S MOTION FOR
      SUMMARY JUDGMENT RE: INSURANCE COVERAGE AND
     2) DENYING PLAINTIFF’S MOTION FOR LEAVE TO AMEND

       Plaintiff Michael C. Greenspon respectfully moves the Court, pursuant to

 FRCP Rule 59, for partial reconsideration of the Court’s April 20, 2020 order



                                       1
Case 1:18-cv-00448-DKW-WRP Document 144 Filed 05/20/20 Page 2 of 2             PageID #:
                                  6749



 granting in part Defendant AIG SPECIALTY INSURANCE CO.’S (herein,

 “AIG”) motion for summary judgment re: insurance coverage because there are

 genuine issues of material fact that preclude such summary judgment as argued

 and shown herein.

       Additionally, Plaintiff respectfully requests that the Court reconsider and

 grant Plaintiff’s motion for leave to amend the complaint to include Plaintiff’s

 claim of unfair and deceptive acts as to AIG’s handling of Plaintiff’s claims

 because there is an issue of first impression in Hawaii state law on this subject.

       DATED: May 20, 2020, Ha‘iku, Hawai‘i, and respectfully submitted,


                                  /s/ Michael C. Greenspon
                                  Plaintiff pro se




                                           2
